Kathryn Tassinari
Mark Manning
kathrynt50@comcast.net
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette, Suite 200
Eugene, OR 97401
(541) 686-1969
Of Attorneys for Plaintiff

                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON

CHRISTOPHER A. NARRON,                       )
                                             )      Case No. 6:14-cv-00923-SI
                                             )
       Plaintiff,                            )      ORDER APPROVING PLAINTIFF’S
                       vs.                   )      MOTION FOR ATTORNEY FEES
                                             )      PURSUANT TO 42 U.S.C. §406(b)
NANCY A. BERRYHILL,                          )
Acting Commissioner of Social Security,      )
                                             )
       Defendant.                            )


       After considering Plaintiff's Motion for Attorney Fees, and counsel for Defendant having

no objection, Order is hereby granted in the sum of $3,226.47 for attorney fees pursuant to 42

U.S.C. §406(b), payable to HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette,

Suite 200, Eugene, OR 97401. The Commissioner shall deduct from this amount an

administrative assessment under 42 U.S.C. §406(d) and pay Plaintiff’s counsel the balance.


                                     IT IS SO ORDERED this 22nd day of October, 2019.


                                      /s/ Michael H. Simon
                                     ___________________________________________
                                     United States District Judge

PRESENTED BY:
Kathryn Tassinari
Of Attorneys for Plaintiff
